Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 9/20/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 2012/0312521 (Zebuhr et al. hereinafter).
In re claim 1, with reference to Figs. 11 and 16, Zebuhr et al. discloses: A drinking container system, said system comprising: a main body (18) having a sidewall and a bottom that define a phase change material module receptacle (18a); and a phase change material module (83) having a sidewall (82) that defines a beverage chamber, the PCM module disposable within the PCM module receptacle such that a beverage egress flow path (68) is defined between the main body sidewall and the PCM module sidewall, wherein the PCM module sidewall is at least partially filled with a phase change material (36, paragraph 0050) and is structured and operable to provide a plurality of temperature zones within the beverage chamber, wherein each temperature zone is operable to maintain a temperature of a respective portion of a liquid disposed within the beverage chamber within a respective temperature range (PCM modules 83 taper upwardly, thereby the temperature at the top will be maintained higher than the temperature at the bottom of the module).
[AltContent: textbox (PCM Module Sidewall)][AltContent: rect][AltContent: textbox (Main Body Sidewall)][AltContent: rect][AltContent: textbox (Egress Flow Path)][AltContent: rect][AltContent: oval][AltContent: textbox (LTZ)][AltContent: rect][AltContent: textbox (HTZ)][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    735
    559
    media_image1.png
    Greyscale


In re claim 2, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein the PCM module is removeably disposable within the PCM module receptacle (via attachment at 86, paragraph 0049).
In re claim 3, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein the plurality of temperature zones provided by the PCM module sidewall comprise: a low temperature zone (LTZ) structured and operable to maintain a temperature of the portion of the liquid disposed within the LTZ within a first temperature range (lower due to wider portions of cooling module); and a high temperature zone (HTZ) structured and operable to maintain a temperature of the portion of the liquid disposed within the HTZ within a second temperature range that is higher than the first temperature range (due to thinner portions of cooling module).
In re claim 4, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including a basket removably disposable within the HTZ (30, see fig. 16).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (for “tea”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 5, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a volume per mm3 of the phase change material within a LTZ portion the PCM module sidewall that provides the LTZ is greater than a volume per mm3 of the phase change material within a HTZ portion of the PCM module sidewall that provides the HTZ, such that LTZ portion of the PCM module sidewall will absorb more thermal energy from the portion of the liquid disposed within LTZ of the beverage chamber than the HTZ portion of PCM module sidewall will absorb from the portion of the liquid disposed within the HTZ of the beverage chamber (due to upward tapering of cooling modules).
In re claim 6, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein the PCM module sidewall comprises: a bottom portion that defines the LTZ, the bottom portion having a first thickness; and a top portion that defines the HTZ, the top portion having a second thickness that is less than the first thickness of bottom portion (see Fig. 11 above).
In re claim 7, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a tea basket removably disposable within the HTZ (as in re claim 4 above).
In re claim 8, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a volume per mm3 of the phase change material within the bottom portion the PCM module sidewall is greater than a volume per mm3 of the phase change material within the top portion of PCM module sidewall, such that bottom portion of the PCM module sidewall will absorb more thermal energy from the portion of the liquid disposed within LTZ of the beverage chamber than the top portion of PCM module sidewall will absorb from the portion of the liquid disposed within the HTZ of the beverage chamber (as in re claim 5 above).
In re claim 9, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a lid assembly that is removably engageable with at least one of the main body and the PCM module, the lid comprising a drinking hole that aligns with the egress flow path with the lid is engaged with the at least one of the main body and the PCM module (lid 28 has spout 16 aligned with egress path).
In re claim 10, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein beverage [the] egress flow path is structured and operable to alter the temperature of a beverage flowing therethrough to a desired drinking temperature, via the phase change material within PCM module sidewall, as the beverage flows through beverage egress flow path (paragraph 0050).
In re claim 11, with reference to the Figs. noted above, Zebuhr et al. disclose: A drinking container system, said system comprising: a main body having a sidewall and a bottom that define a phase change material (PCM) module receptacle; and a phase change material (PCM) module having a sidewall that defines a beverage chamber, the PCM module disposable within the PCM module receptacle such that a beverage egress flow path is defined between the main body sidewall and the PCM module sidewall, wherein the PCM module sidewall is at least partially filled with a phase change material and is structured and operable to provide: a low temperature zone (LTZ) within the beverage chamber that is operable to maintain a temperature of a portion of a liquid disposed within the LTZ within a first temperature range; and a high temperature zone (HTZ) within the beverage chamber that is operable to maintain a temperature of the portion of the liquid disposed within the HTZ within a second temperature range that is higher than the first temperature range (as in re claims 1 and 3 above).  
In re claim 12, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein the PCM module is removeably disposable within the PCM module receptacle (as in re claim 2 above).
In re claim 13, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a volume per mm3 of the phase change material within a LTZ portion the PCM module sidewall that provides the LTZ is greater than a volume per mm3 of the phase change material within a HTZ portion of the PCM module sidewall that provides the HTZ, such that LTZ portion of the PCM module sidewall will absorb more thermal energy from the portion of the liquid disposed within LTZ of the beverage chamber than the HTZ portion of PCM module sidewall will absorb from the portion of the liquid disposed within the HTZ of the beverage chamber (as in re claim 5 above).
In re claim 14, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein the PCM module sidewall comprises: a bottom portion that defines the LTZ, the bottom portion having a first thickness; and a top portion that defines the HTZ, the top portion having a second thickness that is less than the first thickness of bottom portion (as in re claim 6 above).
In re claim 15, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a volume per mm3 of the phase change material within the bottom portion the PCM module sidewall is greater than a volume per mm3 of the phase change material within the top portion of PCM module sidewall, such that bottom portion of the PCM module sidewall will absorb more thermal energy from the portion of the liquid disposed within LTZ of the beverage chamber than the top portion of PCM module sidewall will absorb from the portion of the liquid disposed within the HTZ of the beverage chamber (as in re claim 8 above).
In re claim 16, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a lid assembly that is removably engageable with at least one of the main body and the PCM module, the lid comprising a drinking hole that aligns with the egress flow path with the lid is engaged with the at least one of the main body and the PCM module (as in re claim 9 above).
In re claim 17, with reference to the Figs. noted above, Zebuhr et al. disclose: A drinking container system, said system comprising: a main body having a sidewall and a bottom that define a phase change material (PCM) module receptacle; and a phase change material (PCM) module having a sidewall that defines a beverage chamber, the PCM module disposable within the PCM module receptacle such that a beverage egress flow path is defined between the main body sidewall and the PCM module sidewall, wherein the PCM module sidewall is at least partially filled with a phase change material and comprises: a bottom portion that defines a low temperature zone (LTZ) within the beverage chamber that is operable to maintain a temperature of a portion of a liquid disposed within the LTZ within a first temperature range, the bottom portion having a first thickness; and a top portion that defines high temperature zone (HTZ) within the beverage chamber that is operable to maintain a temperature of a portion of the liquid disposed within the HTZ within a second temperature range that is higher than the first temperature range, the top portion having a second thickness that is less than the first thickness of bottom portion (as in re claims 1, 3, 5, and 6 above).
In re claim 18, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein the PCM module is removeably disposable within the PCM module receptacle (as in re claim 2 above).
In re claim 19, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including wherein a volume per mm3 of the phase change material within the bottom portion the PCM module sidewall is greater than a volume per mm3 of the phase change material within the top portion of PCM module sidewall, such that bottom portion of the PCM module sidewall will absorb more thermal energy from the portion of the liquid disposed within LTZ of the beverage chamber than the top portion of PCM module sidewall will absorb from the portion of the liquid disposed within the HTZ of the beverage chamber (as in re claim 3 above).
In re claim 20, with reference to the Figs. noted above, Zebuhr et al. disclose the claimed invention including a tea basket removably disposable within the HTZ (as in re claim 7 above).

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 14-15 of the Remarks that Zebuhr et al. fails to disclose that a beverage egress flow path is defined between the main body sidewall and the PCM module sidewall.  However, as shown in annotated Fig. 11 above, gaps 68 (“cavities, gaps, or spaces 68”, paragraph 0049) clearly extends between main body sidewall 18 and PCM module sidewall. The presence of wall 61 does not prevent the path 68 from existing between the main body wall 18 and the PCM wall 82, again see Fig. 11 above.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733